Name: 2001/157/EC: Commission Decision of 12 February 2001 amending Decision 98/488/EC establishing the ecological criteria for the award of the Community Eco-label to soil improvers (Text with EEA relevance) (notified under document number C(2001) 345)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  cultivation of agricultural land
 Date Published: 2001-02-27

 Avis juridique important|32001D01572001/157/EC: Commission Decision of 12 February 2001 amending Decision 98/488/EC establishing the ecological criteria for the award of the Community Eco-label to soil improvers (Text with EEA relevance) (notified under document number C(2001) 345) Official Journal L 057 , 27/02/2001 P. 0051 - 0051Commission Decisionof 12 February 2001amending Decision 98/488/EC establishing the ecological criteria for the award of the Community Eco-label to soil improvers(notified under document number C(2001) 345)(Text with EEA relevance)(2001/157/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July(1) on a revised Community Eco-label award scheme, and in particular Articles 3, 4 and 6 thereof,Whereas:(1) Article 3 of Regulation (EC) No 1980/2000 provides that the eco-label may be awarded to a product possessing characteristics which enable it to contribute significantly to improvements in relation to key environmental aspects.(2) Article 4 of Regulation (EC) No 1980/2000 provides that specific Eco-label criteria shall be established according to product groups.(3) Article 4 of Regulation (EC) No 1980/2000 provides that the review of the Eco-label criteria as well as of the assessment and verification requirements related to the criteria shall take place in due time before the end of the period of validity of the criteria specified for each product group and shall result in a proposal for prolongation, withdrawal or revision.(4) By Decision 98/488/EC(2), the Commission established ecological criteria for the award of the Community Eco-label have been made for this product group.(5) Several awards for the use of the community Eco-label have been made for this product group.(6) It is appropriate to prolong the period of validity of the definition of the product group and the ecological criteria without change, for a period of eighteen months.(7) The measures set out in this Decision have been developed and adopted under the procedures for the setting of Eco-label criteria ais laid down in Article 6 of Regulation (EC) No 1980/2000.(8) The measures set out in this Decision are in accordance with the opinion of the committee set up under Article 17 of Regulation (EC) No 1980/2000,HAS ADOPTED THIS DECISION:Article 1Article 3 of Decision 98/488/EC shall be replaced by the following text:"Article 3The product group definition and the criteria for the product group shall be valid from 1 April 1998 until 30 September 2002."Article 2This Decision is addressed to the Member States.Done at Brussels, 12 February 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 237, 21.9.2000, p. 1.(2) OJ L 219, 7.8.1998, p. 39.